The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/29/2022 has been entered.
Claims 1-20 have been examined. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 09/08/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0259047 to Bakar et al. (hereafter Bakar) in further view of US 2011/0154050 to Cordery et al. (hereafter Cordery) and US 2002/0026321 to Faris et al. (hereafter “Faris”).

As per claim 1, Bakar discloses a method performed by a mobile device at least partially under control of a positioning program (FIGs. 1-2), the method comprising:
establishing or initiating establishing a secure communication path (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication) to a remote device for receiving one or more signature parameter data sets (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”);
receiving said one or more signature parameter data sets via said secure communication path from said remote device (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”); and 
providing said position data and said signature data to one or more application programs (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).
Bakar does not explicitly disclose wherein at least one of said one or more signature parameter data sets comprises one or more parameters for use as input of a respective digital signature algorithm; estimating a position of said mobile device at least partially based on one or more radio signal parameters obtained by said mobile device, wherein position data representing said estimated position of said mobile device are obtained as a result of said estimating; and determining a digital signature of said position data by providing at least said position data and the at least one of said one or more signature parameter data sets as input to the respective digital signature algorithm, wherein signature data representing said digital signature of said position data are obtained as a result of said determining.
Cordery further discloses estimating a position of said mobile device at least partially based on one or more radio signal parameters obtained by said mobile device (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2. Thus, mobile electronic device 2 shown in FIG. 1 includes a GPS receiver 10 and a mobile phone receiver/transmitter module 14, which may be a wireless transceiver or separate wireless receiver and transmitter elements, both of which are operatively coupled to the processing unit 8. The particular manner in which data relating to the current location of the mobile electronic device 2 is derived from the outputs received from the GPS receiver 10 and the mobile phone receiver/transmitter module 14 are well known in the art and thus will not be described in greater detail herein.”), wherein position data representing said estimated position of said mobile device are obtained as a result of said estimating (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2.);
wherein signature data representing said digital signature of said position data are obtained as a result of said determining (FIG. 2; paragraphs 0021-0022).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).
Faris further discloses wherein at least one of said one or more signature parameter data sets comprises one or more parameters for use as input of a respective digital signature algorithm (paragraphs 0144-0145 and 0148: “An alternative function performed by the GSU in the context of FIG. 2D1 would be the ability to time and space stamp an input or event captured or generated by the client machine. In this case, data associated with the input or event would be uploaded to the GSU 175, which would create a digital signature for that data input, where the digital signature would also incorporate the time and location of the GSU at the moment the data was uploaded.”); and 
determining a digital signature of said position data by providing at least said position data (paragraphs 0144-0145 and 0148: “An alternative function performed by the GSU in the context of FIG. 2D1 would be the ability to time and space stamp an input or event captured or generated by the client machine. In this case, data associated with the input or event would be uploaded to the GSU 175, which would create a digital signature for that data input, where the digital signature would also incorporate the time and location of the GSU at the moment the data was uploaded.” [Wingdings font/0xE0] location of the GSU (position data as claimed)) and the at least one of said one or more signature parameter data sets as input to the respective digital signature algorithm (paragraphs 0144-0145 and 0148).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Faris into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of the digital signature thus created could then be sent over the network to a server to serve as a record of the event taking place. At a later time, this record could be used to prove that the data existed at or before the time recorded in the timestamp, and the location of the GSU when the record was generated (Faris, paragraph 0044).

As per claim 2, Bakar does not explicitly disclose wherein each of said signature parameter data sets contains or represents at least one of:
a private key or a public key;
a cryptography hash algorithm or an identification of a cryptography hash algorithm;
one or more further input parameters for a cryptography hash algorithm;
a digital signature algorithm or an identification of a digital signature algorithm; or
one or more further input parameters for a digital signature algorithm.
Cordery further discloses wherein each of said signature parameter data sets contains or represents at least one of:
a private key or a public key;
a cryptography hash algorithm or an identification of a cryptography hash algorithm;
one or more further input parameters for a cryptography hash algorithm;
a digital signature algorithm or an identification of a digital signature algorithm (paragraph 0031); or
one or more further input parameters for a digital signature algorithm (paragraph 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 3, Bakar does not explicitly disclose storing said one or more signature parameter data sets at least partially in a secure storage of said mobile device accessible by said positioning program.
Cordery further discloses storing said one or more signature parameter data sets at least partially in a secure storage of said mobile device accessible by said positioning program (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 4, Bakar discloses wherein said establishing said secure communication path involves at least one of:
mutual authentication of said mobile device and said remote device (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication); 
key exchange between said mobile device and said remote device (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication);
Transport Layer Security protocol;
Secure Sockets Layer protocol; or
Extensible Authentication Protocol.

As per claim 5, Bakar discloses wherein said one or more application programs are at least two application programs (FIGs. 1-2; paragraphs 0018, 0020, 0024, 0034 and 0041), and wherein, for each of said at least two application programs, an individual signature parameter data set is obtained such that said one or more signature parameter data sets are at least two individual signature parameter data sets (paragraphs 0007, 0033, 0038, and 0073: the signature includes access information, information about how to access the device, and location information).

As per claim 6, Bakar does not explicitly disclose wherein, for each of said at least two application programs, an individual digital signature is determined at least partially based on said respective individual signature parameter data set obtained for said respective application program of said at least two application programs.
Cordery further discloses wherein, for each of said at least two application programs, an individual digital signature is determined at least partially based on said respective individual signature parameter data set obtained for said respective application program of said at least two application programs (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 7, Bakar does not explicitly disclose wherein individual signature data are provided to each of said at least two application programs representing said individual digital signature determined for said respective one of said at least two application programs.
Cordery further discloses wherein individual signature data are provided to each of said at least two application programs representing said individual digital signature determined for said respective one of said at least two application programs (FIG. 2; paragraphs 0021-0022: “FIG. 2 is a flowchart showing a method of selectively providing cryptographic functionality based on determined location according to one particular embodiment of the invention. The method shown in FIG. 2 is preferably implemented in the form of one or more routines that are executable by the processing unit 12. The method begins at step 30, wherein the processing unit 12 receives a request to perform a particular cryptographic operation. For example, the request may be a request to decrypt certain encrypted data using a particular key and algorithm, or a request to encrypt certain data and/or create a digital signature using a particular key and algorithm. Next, at step 32, the current location of the mobile electronic device 2 is determined. In one embodiment, the current location is determined by determining GPS coordinates using the GPS receiver 10. In another embodiment, the current location is determined using triangulation by multiple mobile phone towers using the mobile phone receiver/transmitter module 14.” [Wingdings font/0xE0] encrypting/decrypting data based on the received location data).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).

As per claim 8, Bakar discloses wherein the method is performed by said mobile device under control of said positioning program (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).

As per claim 14, Bakar discloses a device comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said device at least to:
establish or initiate establishment of a secure communication path (FIGs. 1-2 and 4: steps 244-246; paragraphs 0004 and 0021: a private network/a network requires a password is a secure communication) to a remote device for receiving one or more signature parameter data sets (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”);
receive said one or more signature parameter data sets via said secure communication path from said remote device (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”); and
provide said position data and said signature data to one or more application programs (FIG. 2; paragraphs 0025, 0034 and 0036-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information. Upon or after receiving the signature, the mobile device may initiate an action session with the device 220, as illustrated by the action 254 (for example, using the location information and signature).”).
Bakar does not explicitly disclose wherein at least one of the one or more signature parameter data sets comprises one or more parameters for use as input of a respective digital signature algorithm; estimate a position of said device at least partially based on one or more radio signal parameters obtained by said device, wherein position data representing said estimated position of said device are obtained as a result of said estimating; determine a digital signature of said position data by providing at least said position data and the at least one of said one or more signature parameter data sets as input to the respective digital signature algorithm, wherein signature data representing said digital signature of said position data are obtained as a result of said determining.
Cordery further discloses estimating a position of said mobile device at least partially based on one or more radio signal parameters obtained by said mobile device (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2. Thus, mobile electronic device 2 shown in FIG. 1 includes a GPS receiver 10 and a mobile phone receiver/transmitter module 14, which may be a wireless transceiver or separate wireless receiver and transmitter elements, both of which are operatively coupled to the processing unit 8. The particular manner in which data relating to the current location of the mobile electronic device 2 is derived from the outputs received from the GPS receiver 10 and the mobile phone receiver/transmitter module 14 are well known in the art and thus will not be described in greater detail herein.”), wherein position data representing said estimated position of said mobile device are obtained as a result of said estimating (FIGs. 1-2; paragraphs 0004, 0017 and 0021-0022: “in the particular, non-limiting embodiment shown in FIG. 1, the mobile electronic device 2 provides two different location determination methods, specifically global positioning system (GPS) coordinates, and triangulation by multiple mobile phone towers, either or both of which may be used to establish the current location of the mobile electronic device 2.);
wherein signature data representing said digital signature of said position data are obtained as a result of said determining (FIG. 2; paragraphs 0021-0022).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Cordery into Bakar’s teaching because it would provide for the purpose of providing cryptographic functionality is provided that includes receiving a request to perform a cryptographic operation in a mobile electronic device, determining whether the cryptographic operation is permitted to be performed by the mobile electronic device based on the current location of the mobile electronic device, and performing the cryptographic operation in the mobile electronic device only if it is determined that the cryptographic operation is permitted (Cordery, paragraph 0004).
Faris further discloses wherein at least one of said one or more signature parameter data sets comprises one or more parameters for use as input of a respective digital signature algorithm (paragraphs 0144-0145 and 0148: “An alternative function performed by the GSU in the context of FIG. 2D1 would be the ability to time and space stamp an input or event captured or generated by the client machine. In this case, data associated with the input or event would be uploaded to the GSU 175, which would create a digital signature for that data input, where the digital signature would also incorporate the time and location of the GSU at the moment the data was uploaded.”); and 
determining a digital signature of said position data by providing at least said position data (paragraphs 0144-0145 and 0148: “An alternative function performed by the GSU in the context of FIG. 2D1 would be the ability to time and space stamp an input or event captured or generated by the client machine. In this case, data associated with the input or event would be uploaded to the GSU 175, which would create a digital signature for that data input, where the digital signature would also incorporate the time and location of the GSU at the moment the data was uploaded.” [Wingdings font/0xE0] location of the GSU (position data as claimed)) and the at least one of said one or more signature parameter data sets as input to the respective digital signature algorithm (paragraphs 0144-0145 and 0148).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Faris into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of the digital signature thus created could then be sent over the network to a server to serve as a record of the event taking place. At a later time, this record could be used to prove that the data existed at or before the time recorded in the timestamp, and the location of the GSU when the record was generated (Faris, paragraph 0044).

As per claim 15, it is a device claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 16, it is a device claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 17, it is a device claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 20, it is a medium claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar in further view of Cordery and Mudhar, as applied to claims 1 and 14, and further in view of US 2005/0041634 to Aura.

As per claim 9, Bakar discloses receiving, by at least one application program of said one or more application programs, said position data and said signature data (FIGs. 1-2 and 4: steps 252; paragraphs 0033 and 0037-0038: “Action 252 illustrates that the mobile device 210 receives the signature from the network 232. In some implementations, the signature may contain information about how to access the device 220, such as location information.”).
Aura further discloses verifying, under control of said at least one application program, an authenticity and/or integrity of said position data at least partially based on said signature data (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching, Cordery’s teaching and Mudhar’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 10, Bakar does not explicitly disclose wherein said authenticity and/or integrity of said position data is verified further based on a public key accessible by said at least one application program.
Aura further discloses wherein said authenticity and/or integrity of said position data is verified further based on a public key accessible by said at least one application program (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching, Cordery’s teaching and Mudhar’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 11, Bakar does not explicitly disclose wherein, for each of said one or more application programs, an individual public key is accessible.
Aura further discloses wherein, for each of said one or more application programs, an individual public key is accessible (paragraphs 0047-0048: “An exemplary binding update may include a purported home address for the mobile node, a purported care-of address for the mobile node, as well as authentication information, including the secure RA. Other forms of binding update messages may include public key signatures or codes computed using multiple secret keys or secret numbers, such as those obtained using return-routability techniques. A sending operation 308 sends the binding update, including the attached secure RA to a correspondent node, which can use the binding update to verifying the location and identity of the mobile node.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching, Cordery’s teaching and Mudhar’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 12, Bakar does not explicitly disclose if said authenticity of said position data is verified:
identifying, under control of said at least one application program, said position data as trustworthy; or
processing, under control of said at least one application program, said position data.
Aura further discloses if said authenticity of said position data is verified (paragraphs 0047-0048):
identifying, under control of said at least one application program, said position data as trustworthy (paragraph 0049); or
processing, under control of said at least one application program, said position data (paragraph 0005).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching, Cordery’s teaching and Mudhar’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

As per claim 18, it is a device claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 9.

As per claim 19, it is a device claim, which recite(s) the same limitations as those of claim 12. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 12.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar in further view of Cordery, Mudhar, and Aura, as applied to claim 9, and further in view of US 2017/0103489 to Asad et al. (hereafter “Asad”).

As per claim 13, Bakar does not explicitly disclose if said authenticity of said position data is not verified:
identifying, under control of said at least one application program, said position data as potentially manipulated; or
rejecting, under control of said at least one application program, said position data.
Asad further discloses if said authenticity of said position data is not verified (paragraph 0057: “The kiosk may also verify its geographic location 616. This may, for example, be used to ensure that the kiosk has not been stolen or hacked, which may limit fraud and theft. If the kiosk is in its proper geographic location 618, or within a certain area of its proper geographic location, the process may continue, and the user may be provided with a good or service 622. Alternatively, the user may be provided with the right to claim a good or service; for example, the kiosk may print a claim slip or claim code for the user. If the kiosk is not in its proper geographic location 620, the process may terminate and an alert may be generated.”):
identifying, under control of said at least one application program, said position data as potentially manipulated; or
rejecting, under control of said at least one application program, said position data (paragraph 0057: “The kiosk may also verify its geographic location 616. This may, for example, be used to ensure that the kiosk has not been stolen or hacked, which may limit fraud and theft. If the kiosk is in its proper geographic location 618, or within a certain area of its proper geographic location, the process may continue, and the user may be provided with a good or service 622. Alternatively, the user may be provided with the right to claim a good or service; for example, the kiosk may print a claim slip or claim code for the user. If the kiosk is not in its proper geographic location 620, the process may terminate and an alert may be generated.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aura into Bakar’s teaching and Cordery’s teaching because it would provide for the purpose of providing a connection between the HoA (or another mobile node identifier) that was verified in the second verification operation 408 and the subnet prefix from the secure router advertisement that was verified in the first verification operation 406. With such verifications, both the identity and location of the mobile node are verified for the current binding update (Aura, paragraph 0048).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193